Title: To George Washington from Lieutenant William Colfax, 26 March 1780
From: Colfax, William
To: Washington, George


          
            Sir
            26th day March 1780
          
          I am sorry I have occasion to address your Excellency on a subject so disagreeable to me; or draw your attention from Objects of greater importance.
          Major Gibbs has inform’d me, that my conduct was such, in his absence, as has incur’d your Exclys displeasure. my surprise can only be equalled by my concern; I hope I may be able to remove every impression of that Nature.
          Conscious of having done my duty, and presuming on your Exellency’s goodness, I have ventered to exculpate myself from those Charges which have been alledg’d against me; as injurious and without foundation. I have uniformly endeavoure’d, in Major Gibbs’s Absence, to do every thing that appertain’d to him when present; & never refused to give every necessary order, or assistance to the Stewart when required. That I ever sent away a servant with a Damn; Alledging that the affairs of the family wa⟨s⟩ out of my Line of Duty; in justice to myself I am constrain’d to assert, is a willfull falsehood—Your Excellency’s personal request’s, I not only chearfully went about them, but always felt a sensible pleasure in those services.
          I had rather have subjected myself to the inconveni[e]nces inseperable from my present Duty in not keeping a horse; than to have experienced that indulgence, which I could but think myself intitled to, & draw on me Censure, Corps not larger than this, have recieved from the public the Emoluments given to P. Master—Adjts—& Q. Masters—exclusive of forrage. I have been of no burthen to the public but that of forrage for a Horse; & without this priveledge it will be very inconvenient & almost impossible to do the several duties. these circumstances might not have occur’d to your Excely in the conference with Major Gibbs: but if the impropri[e]ty should remain, I will send my Horse home, or from Camp imediately.
          The Close of the ensuing Campaign may put a period to my service; And as it has been my Ambition to serve with a degree of reputation, so it would be my wish to leave it without once merriting the frowns of the Comdr in Chief. I have the Honor to be Your Exelys Most Obedt Hble servant
          
            Wm Colfax
          
         